            Case 2:21-cv-00453-RAJ-SKV Document 16 Filed 09/01/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ADAM BAUER, et al.,

 9                             Plaintiff,                 Case No. C21-0453-RAJ-SKV

10          v.                                            ORDER GRANTING PLAINTIFF’S
                                                          MOTION TO AMEND FIRST
11   MAILROOM PERSONNEL, et al.,                          AMENDED COMPLAINT TO JOIN
                                                          PARTIES
12                             Defendant.

13

14          This matter comes before the Court on Plaintiffs’ Motion to Amend First Amended

15   Complaint to Join Parties, Dkt. 15. Having considered the Motion and the remaining record, the

16   Court GRANTS Plaintiffs’ Motion for the reasons stated herein.

17          Plaintiffs’ lawsuit alleges Defendants violated their constitutional rights by improperly

18   withholding and censoring Plaintiffs’ incoming and outgoing communications while Plaintiffs

19   were incarcerated at Monroe Correctional Complex. See Dkt. 5. Plaintiffs filed their Complaint

20   on April 5, 2021, and their First Amended Complaint on April 29, 2021. Dkt. 1; Dkt. 5. On

21   June 24, 2021, the parties exchanged initial disclosures. See Dkt. 8; Dkt. 11 at 2. Defendants

22   included in their initial disclosures two individuals Plaintiffs had not named as Defendants: (1)

23   Tracy Schneider, Correctional Manager, Department of Corrections Headquarters, and (2)


     ORDER GRANTING PLAINTIFF’S MOTION TO
     AMEND FIRST AMENDED COMPLAINT TO
     JOIN PARTIES - 1
            Case 2:21-cv-00453-RAJ-SKV Document 16 Filed 09/01/21 Page 2 of 3




 1   Tammy O’Reilly, Corrections Officer, Monroe Correctional Complex. Dkt. 15 at 2. According

 2   to Defendants, these individuals may have discoverable information relevant to Plaintiffs’

 3   communications outlined in the First Amended Complaint. Id.

 4          On July 9, 2021, the Court issued an Order Setting Pretrial Schedule, which set an August

 5   6, 2021 deadline for joining parties. Dkt. 13. On August 6, 2021, Plaintiffs filed the present

 6   Motion to add Ms. Schneider and Ms. O’Reilly as Defendants in this action. Dkt. 15.

 7   Defendants do not oppose Plaintiffs’ Motion.

 8          Under FRCP 20(a), the Court may join additional defendants if (1) “any right to relief is

 9   asserted against them . . . arising out of the same transaction, occurrence, or series of transactions

10   or occurrences,” and (2) “any question of law or fact common to all defendants will arise in the

11   action.” Further, FRCP 15(a) permits parties to request leave of court to amend a pleading, and

12   that “leave shall be freely given when justice so requires.” “Trial courts should determine

13   whether to allow leave to amend by ascertaining the presence of four factors: bad faith, undue

14   delay, prejudice to the opposing party, and futility.” In re Tracht Gut, LLC, 836 F.3d 1146, 1152

15   (9th Cir. 2016).

16          Adding Ms. Schneider and Ms. O’Reilly as defendants satisfies FRCP 20(a)’s joinder

17   requirements because both appear to have knowledge of and involvement in the communications

18   relevant to Plaintiffs’ claims. For the same reason, adding both would not be futile. Moreover,

19   Plaintiffs filed their Motion before the August 6, 2021, joinder deadline passed, so did not

20   unduly delay in doing so. Finally, there is no indication that Plaintiffs have moved in bad faith

21   or that adding Ms. Schneider or Ms. O’Reilly would prejudice either individual or the existing

22   Defendants. The discovery cutoff is April 1, 2022, and the dispositive motion deadline is May 2,

23   2022, see Dkt. 13, giving the new and existing Defendants ample time to investigate and respond


     ORDER GRANTING PLAINTIFF’S MOTION TO
     AMEND FIRST AMENDED COMPLAINT TO
     JOIN PARTIES - 2
           Case 2:21-cv-00453-RAJ-SKV Document 16 Filed 09/01/21 Page 3 of 3




 1   to Plaintiffs’ claims. Thus, because adding Ms. Schneider and Ms. O’Reilly satisfies FRCP

 2   20(a)’s and FRCP 15(a)’s requirements, the Court grants Plaintiffs’ Motion to Amend First

 3   Amended Complaint to Join Parties, Dkt. 15.

 4          The Clerk is directed to send copies of this Order to the parties and to the Honorable

 5   Richard A. Jones.

 6          Dated this 1st day of September, 2021.

 7

 8

 9
                                                         A
                                                         S. KATE VAUGHAN
10                                                       United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING PLAINTIFF’S MOTION TO
     AMEND FIRST AMENDED COMPLAINT TO
     JOIN PARTIES - 3
